December 17, 2012 Via: EDGAR Securities and Exchange Commission Division of Corporate Finance Mail Stop 7010 treet, NE Washington, D.C.20549 Attention:Ms. Suying Li Re: Securities and Exchange Commission Staff Comments dated December 14, 2012, regarding Uranerz Energy Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 14, 2012 File No. 001-32974 Ladies and Gentlemen: Uranerz Energy Corporation (the “Company”) hereby respectfully submits this letter as correspondence to the staff to confirm the telephone conference between Sandra MacKay, Senior Vice President, Legal and Corporate Secretary of the Company and Suying Li of the staff in which Ms. Li agreed to grant the Company a 10 business day extension to the December 31, 2012 deadline for the Company to respond to the staff’s comments in its December 14, 2012 letter to the Company regarding the Company’s Form 10-K for the fiscal year ended December 31, 2011.This extension takes the response deadline to January 15, 2013. If you should have any questions regarding this correspondence, please do not hesitate to contact me at 604-689-1659. Sincerely, Uranerz Energy Corporation /s/ Sandra MacKay Sandra MacKay Senior Vice President, Legal and Corporate Secretary
